DETAILED ACTION

Notice of Pre-AlA or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .






2.	The Preliminary Amendment filed on June 11, 2020, has been entered.





Claim Disposition

3.	Claims 1-6 are pending and are under examination. 




Information Disclosure Statement

4.	The Information Disclosure Statement filed on June 11, 2020 has been considered and a copy of the PTO-1449 is attached.





Drawings

5.	The Drawings filed on June 11, 2020, are accepted by the examiner.



Claim Objection

6.	Claims 3-4 are objected to for the following informalities:
For clarity and precision of claim language it is suggested that claims 3-4 are amended to delete “including” and instead recite “comprising”.
 





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO/2017/138462 in view of JP2017-139973 (of record in the application).

The  JP2017139973 reference discloses a method for producing saccharified liquid by enzymatic method using cellulosic biomass as a raw material [0001]. The present invention hydrolyzes cellulosic biomass, which is used to produce biochemicals such as ethanol (bioethanol) or polylactic acid from sugars by fermentation means such as alcoholic or lactic acid fermentation, with a hydrolyzing enzyme. The present invention relates to a method for producing a saccharified solution. 

[0020] 210 The stirring blade of the stirring device is selected from the group consisting of a helical ribbon, a double helical ribbon, a max blend, an inclined paddle are executed in different reaction vessels, and after the completion of the step B, the contents are extracted from the reaction vessel in which the step B is executed, and the contents are taken out. It is also preferred to pump the contents into the reaction vessel performing step C. [0022] The method for producing a saccharified solution of the present invention may further include a step A1 for removing lignin contained in the cellulosic biomass after the step A. [0023] According to the method for producing a saccharified solution of the present invention, the biomass solubilization treatment can be efficiently performed as a preliminary step for hydrolyzing the cellulose contained in the crushed biomass.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed invention as a whole because the primary reference discloses the claimed method, however, is not as extensive on all the details and does not expressly teach different reaction vessels, however, the secondary reference makes up for the deficiencies. One of ordinary skill in the art would be motivated to combine the teachings of the references because both teach a method to produce ethanol via hydrolyzing enzymes. Therefore, the claimed invention is prima facie obvious.



Conclusion

9.	No claims are presently allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE ROBINSON whose telephone number is (571)272-0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/HOPE A ROBINSON/Primary Examiner, Art Unit 1652